Citation Nr: 0844492	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-12 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
the bronchial asthma disability.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for a psychiatric 
disorder diagnosed as Major Depressive Disorder (MDD).

5.  Entitlement to service connection for a low back 
disorder.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from June 1998 to February 
1999.  The appellant has represented himself throughout the 
course of this appeal.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In its January 2005 rating, the RO found that the appellant 
had not submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for a 
low back disorder.  As set forth in 38 C.F.R. § 3.156(b), 
when new and material evidence is received prior to the 
expiration of the appeal period, it will be considered as 
having been filed in connection with the claim which was 
pending at the beginning of the appeal period.  In this case, 
the appellant's claim for service connection for a low back 
disorder was denied in a September 2003 rating decision; a 
notice letter for that denial was sent to the appellant on 
September 10, 2003.  In March 2004, the appellant iterated 
his desire for service connection for a lumbar spine disorder 
and submitted VA medical evidence of a current diagnosis of 
chronic low back pain with disc disease and radiculopathy as 
well as a February 2004 VA medical record showing a history 
of chronic low back pain since 1998.  In May 2004, the 
appellant submitted a written statement in which he gave 
additional details about low back injuries he said he 
incurred in service.  Thus the appellant submitted pertinent, 
relevant evidence before the appeal period ended in September 
2004, and that evidence must be considered as part of the 
first decision.  See Roebuck v. Nicholson, 20 Vet. App. 307, 
316 (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 
(1999).  Therefore, the issues on appeal are as listed on the 
title page.

The issues of entitlement to service connection for 
sinusitis, allergic rhinitis, Major Depressive Disorder (MDD) 
and a low back disorder are addressed in the REMAND portion 
of the decision below and these issues are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

There is no evidence that the appellant has demonstrated an 
FEV-1 value of less than 40 percent of predicted, or an FEV-
1/FVC value of less than 40 percent, or more than one attack 
per week with episodes of respiratory failure, or daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent have 
not been met for the appellant's bronchial asthma disability.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.96, 4.97, Diagnostic Code 6602 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant was notified that medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
asthma disability was needed by correspondence dated in July 
2003, and April 2004.  Those documents informed the appellant 
of VA's duty to assist and what kinds of evidence the RO 
would help obtain.  The letter informed the appellant of his 
and VA's respective duties for obtaining evidence.  The 
appellant was essentially asked to submit evidence and/or 
information in his possession to the AOJ.  The April 2004 VA 
letter informed the appellant regarding what sorts of 
evidence could substantiate his increased rating claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Although the RO did not advise the appellant of such 
information, because the Board is denying the appellant's 
claim for an increased rating, such information is not 
applicable in this case.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was provided 
with such notice in the April 2004 VA letter.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Adequate notice of this element was not provided to the 
appellant as to his asthma increased rating claim.  See 
Vazquez-Flores, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that any notice error(s), such 
as the provision of notice regarding Diagnostic Codes for the 
increased rating claim after the initial rating decision by 
the AOJ, did not affect the essential fairness of the 
adjudication because the appellant could be expected to 
understand what was needed to establish an increased rating 
for his claimed asthma disability from the various notice 
letters sent to him by the RO and from the Statement of the 
Case (SOC) and the Supplemental Statement of the Case (SSOC).  
In particular, the July 2003 and April 2004 letters informed 
the appellant of the need to submit evidence that his 
disability had increased in severity; that he should inform 
the RO about treatment at VA facilities; that he could submit 
his own statement about his condition; that he could submit 
statements from others who could describe his disability and 
how it had become worse; and that he should submit any 
medical reports he had in his possession.  The appellant was 
informed of the Diagnostic Code requirements for increased 
ratings for asthma in the rating decision and in the SOC.  
The April 2004 VA letter provided the appellant with examples 
of pertinent evidence he could submit.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his asthma increased 
rating claim.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing and content of notice.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his asthma increased rating 
claim and given ample time to respond.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the notice error did not 
affect the essential fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, private and VA outpatient medical records have 
been associated with the claims file.  The appellant was 
afforded VA medical examinations and pulmonary function 
testing was accomplished.  The appellant was informed about 
the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for an increased evaluation for his asthma 
disability, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim decided below.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant maintains that he is entitled to an evaluation 
for his service-connected asthma disability that is higher 
than the currently assigned 60 percent evaluation.  The law 
provides that disability evaluations are determined by the 
application of a schedule of ratings that is based upon an 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed 
includes VA treatment records dated between 2001 and 2007; 
the reports of VA examinations and testing conducted in 
December 2002, February 2003, August 2003, and October 2005; 
and private medical reports dated between 2001 and 2006. 

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Review of the evidence of record reveals that the appellant 
uses daily inhalational bronchodilator therapy for his 
service-connected asthma.  In addition he also takes 
medication by mouth for the asthma disability.

Diagnostic Code 6602 provides that a 60 percent evaluation 
will be assigned where there is an FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbation, or intermittent (at least three times per year) 
courses of systemic (oral or parenteral) corticosteroids.  
For a rating of 100 percent: FEV-1 less than 40 percent of 
predicted, or FEV-1/FVC less than 40 percent, or more than 
one attack per week with episodes of respiratory failure, or 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 60 
percent for the appellant's bronchial asthma.  Pulmonary 
function testing (PFT) conducted in February 2003 revealed an 
FEV-1 value of 82 percent predicted; the FEV-1/FVC value was 
75 percent.  PFT conducted in August 2003 revealed an FEV-1 
value of 89 percent predicted; the FEV-1/FVC value was 72 
percent.  PFT conducted in October 2005 revealed an FEV-1 
value of 73 percent predicted; the FEV-1/FVC value was 72 
percent.  Review of the appellant's VA outpatient medical 
records indicates that his asthma has been described as 
severe persisting asthma.  Private medical records indicate 
that the appellant goes to an emergency room for symptom 
control several times per year. Despite the daily use of 
multiple medications, the appellant has experienced 
exacerbations of his asthma condition.  

Based on these findings, a 60 percent has been assigned for 
the appellant's asthma disability.  However, there is no 
demonstration in the evidence of record of any FEV-1 value 
that is less than 40 percent predicted.  Nor has there been 
any demonstration of an FEV-1/FVC value of less than 40 
percent, or more than one attack per week with episodes of 
respiratory failure, or daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  Therefore, a preponderance of the evidence is 
against the claim for a disability evaluation in excess of 60 
percent.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the appellant's 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected asthma disability addressed above has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that any the 
schedular evaluation for the asthma disability in this case 
is inadequate.  As discussed above, a higher rating of 100 
percent is available for the appellant's asthma disability, 
but the required manifestations have not been shown in this 
case.  The Board further finds that no evidence has been 
presented suggesting an exceptional disability picture in 
this case.  The appellant has not required any 
hospitalization for his service-connected asthma disability 
at issue, and he has not demonstrated marked interference 
with employment due to the asthma alone.

There is no objective evidence of any symptoms due to the 
service-connected asthma that are not contemplated by the 
rating criteria.  Consequently, the Board concludes that 
referral of this case for consideration of the assignment of 
extraschedular ratings is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  (When evaluating an rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate for the asthma 
disability at issue in this case.  The Board has not found 
any further variation in the appellant's symptomatology or 
clinical findings that would warrant the assignment of any 
staged ratings in this case.

In reaching its conclusions above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, because the preponderance of the evidence is against 
the appellant's asthma claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 60 percent for the bronchial 
asthma disability is denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

In November 2004, the appellant underwent a VA medical 
examination.  The examiner rendered a diagnosis of allergic 
rhinitis, but stated that a diagnosis of sinusitis could not 
be confirmed because x-ray examination of the appellant was 
not accomplished.  The appellant's sinus claim was denied, in 
part, on the basis that no sinusitis was shown on 
examination.

Thereafter, radiographic examination of the appellant's 
sinuses at a VA facility in February 2005 yielded a finding 
of bilateral maxillary sinusitis.  Subsequent VA treatment 
records indicate the appellant was treated for sinusitis.  
However, no follow-up opinion was obtained after these sinus 
findings were documented.  

The appellant appears to contend that his service-connected 
bronchial asthma disability is the etiologic cause of his 
currently diagnosed allergic rhinitis and sinus conditions.  
In the alternative, he argues that his service-connected 
asthma disability has aggravated both his allergic rhinitis 
and his sinus conditions.  Judicial interpretation of the 
matter of secondary service connection as embodied in 
38 C.F.R. § 3.310 requires consideration of whether the 
service-connected disability either causes or aggravates 
another condition.   Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc) (when aggravation of a non-service- 
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).  There is no indication that the RO considered 
any application of the Allen decision to the question of 
whether the service-connected asthma aggravates the veteran's 
allergic rhinitis or his sinus conditions in this case.  
Further development of the medical evidence and adjudication 
on this basis are therefore indicated.

Review of the medical evidence of record reveals that besides 
the service-connected anxiety disorder, the appellant has 
been diagnosed with a depressive disorder.  The appellant 
underwent a VA psychiatric examination in August 2003; the 
examiner's opinion led to the RO's grant of service 
connection for an anxiety disorder.  Included in the 
discussion of the appellant's symptoms was mention of his 
depression.  However, in this case, the record is not clear 
whether or not the symptom of depression is considered part 
and parcel of the anxiety disorder, or whether the depression 
belongs wholly with another Axis I diagnosis such as Major 
Depressive Disorder.  Again, there is no indication that the 
RO considered any application of the Allen decision to the 
question of whether the service-connected anxiety disorder 
aggravates the veteran's depressive symptoms in this case.  
Further development of the medical evidence and adjudication 
on this basis are therefore indicated.

The Board notes that the appellant, in the course of his 
August 2003 VA psychiatric examination, stated that he had 
begun to see a private physician, Dr. Reyes, in 2001 for 
depression.  The records from this doctor have not been 
associated with the claims file.  

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore in order to fulfill the duty to 
assist, all of the relevant private and VA treatment records 
should be obtained and associated with the claims file.

Likewise, the evidence of record indicates that the Social 
Security Administration (SSA) found the appellant to be 
disabled as of June 2002.  However, none of the records 
associated with the appellant's claim for such benefits have 
been associated with the claims file.  Where VA has actual 
notice of the existence of records held by SSA which appear 
relevant to a pending claim, VA has a duty to assist by 
requesting those records from SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  This duty extends 
to obtaining a copy of the SSA decision awarding or denying 
benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 
(1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  
Therefore, the medical records from the SSA pertaining to the 
appellant's claim for disability, and any medical records 
pertaining to the original or any continuing award of 
benefits should be requested and associated with the claims 
file.

Turning to the appellant's low back claim, as noted above, 
the issue should have been readjudicated after the appellant 
submitted additional evidence in April 2004, and May 2004.  
Finality did not attach to the September 2003 rating decision 
and the appellant's low back claim does not require the 
submission of new and material evidence as was indicated by 
the January 2005 rating.  On remand, the claim should be 
readjudicated on a direct basis.

Finally, in determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
The Board finds that the appellant has satisfied these 
factors and that the RO should have obtained a medical 
opinion on the question of the etiology and onset date of the 
appellant's low back disc disease.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The United States Court of Appeals for Veterans 
Claims (Court) has stated that the Board's task is to make 
findings based on evidence of record - not to supply missing 
facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claims on appeal.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2008) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the appellant of the information and 
evidence yet needed to substantiate his 
claims and of what part of such evidence 
he should obtain, and what part VA will 
yet attempt to obtain on his behalf, 
including VA records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).

The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should contact the Social 
Security Administration (SSA) to obtain 
all the medical records associated with 
the appellant's initial application for 
benefits, as well as any SSA 
Administrative Law Judge (ALJ) decision 
along with the associated List of 
Exhibits, as well as copies of all of the 
medical records upon which any further 
decision concerning the veteran's 
entitlement to benefits was based.  All 
of these records are to be associated 
with the claims file.

3.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the appellant's claimed conditions 
since 1999 not already of record should 
be identified and obtained and associated 
with the claims file.

4.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his claimed conditions 
since 1999, and secure all available 
relevant reports not already of record 
from those sources.  In particular, the 
records of Dr. Reyes should be sought.

5.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims files should 
contain documentation of the attempts 
made.  The appellant and his 
representative, if any, should also be 
informed of the negative results and be 
given opportunity to secure the records.

6.  Thereafter, the AMC/RO should arrange 
for review of the appellant's claims file 
by an otolaryngologist for the purpose of 
determining whether the appellant has any 
allergic rhinitis or any sinus condition 
which is due to appellant's service-
connected bronchial asthma disability.  
The reviewing doctor must give an opinion 
as to whether the appellant has a 
diagnosed sinus condition or allergic 
rhinitis.  If so, the doctor should give 
an opinion as to the etiology of any such 
identified pathology, to include whether 
it is related to the service-connected 
bronchial asthma disability, including in 
particular, by way of aggravation.

Specifically, the reviewer is to provide 
opinions as to the following:

        (a) based on what is medically known 
about causes or possible causes of 
allergic rhinitis and sinus pathology, 
whether any allergic rhinitis or sinus 
condition was caused by the appellant's 
bronchial asthma disability as opposed to 
some other factor or factors.  The 
opinion should discuss the respective 
onset dates.
	(b) whether the bronchial asthma 
disability aggravated or contributed to 
or accelerated any existing allergic 
rhinitis or sinus pathology.  
	(c) if the veteran's bronchial 
asthma disability aggravated or 
contributed to or accelerated any 
allergic rhinitis or sinus pathology, to 
what extent, stated in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors.

The physician must provide a complete 
rationale for all opinions expressed, to 
include a discussion of all medical 
opinions of record pertaining to the 
etiology and onset date of the 
appellant's claimed allergic rhinitis and 
sinus pathology.  The physicians should 
also discuss the clinical significance of 
the pertinent diagnostic and evaluation 
studies.

7.  After the above development has been 
completed, the AMC/RO should arrange for 
a psychiatrist to review the claims file 
and to provide a written opinion as to 
the etiology and onset date of the 
appellant's depressive disorder.  The 
examiner is requested to provide an 
opinion as to the medical probability 
that any documented depressive condition 
is related to the appellant's active 
service from June 1998 to February 1999, 
or to his asthma or other service-
connected disability or to treatment for 
any service-connected disability, to 
include aggravation of the depressive 
disorder.  The reviewer must state the 
reasons for each opinion rendered.

8.  Any additional development suggested 
by the evidence should be undertaken.  If 
any VA reviewing physician determines 
that an examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

9.  After completing any additional 
notification and/or development action 
deemed warranted by the record in order 
to adjudicate the claim of service 
connection for a low back disorder on the 
merits (as opposed to whether new and 
material evidence has been submitted to 
reopen the claim), the AMC/RO should 
schedule the appellant for orthopedic and 
neurological evaluation to determine the 
nature, onset date and etiology of any 
low back pathology.  The claims file must 
be made available to the examiners for 
review in connection with the 
examinations.  An opinion in response to 
the questions below should be obtained 
even if the appellant does not report for 
the examination(s).

The examiners should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any low back disorder 
found.  All necessary tests and studies 
should be conducted.  Each examiner 
should offer an opinion as to whether the 
onset of any current disorder is 
attributable to the appellant's military 
service.

Specifically, the examiners must address 
the questions of:

        (a) whether the appellant's current 
low back pathology is causally or 
etiologically related to his period of 
military service (June 1998 to February 
1999), to include a lifting injury in 
service.
        (b) whether the appellant's current 
low back pathology is related to symptoms 
or signs he may have had in service or 
whether the pathology began after the 
appellant was discharged from active 
service? and
        (c) whether the appellant currently 
has arthritis of the low back which was 
incurred within one year of service 
separation?

10.  Upon receipt of any VA physician 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
reviewer/examiner for corrections or 
additions.  See 38 C.F.R. § 4.2.  

11.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including 38 C.F.R. §§ 3.310 
and Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The re-adjudication should 
include consideration of whether any 
claimed condition has been caused or made 
worse by the appellant's service-
connected bronchial asthma disability.  
The AMC/RO should also re-adjudicate the 
claim of service connection for a low 
back disorder on the merits (as opposed 
to whether new and material evidence has 
been submitted to reopen the claim).

12.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


